By
The Court.
An administrator ought not to be charged de bonis propriis, if at any time before judgment rendered against him, he is able to prove a fair and honest application of the assets. But he ought not by late pleading, to expose the plaintiff to any disadvantage which he might have avoided, had the plea been entered in proper time.
It should therefore be shewn, that he had not, at the commencement of the suit, assets wherewith to satisfy the plaintiff’s demand; or the assets which he had, both before, and since the commencement of the suit, should be specially stated. Under this restriction, justice will be done, and no inconvenience arise from permitting the addition of the plea.
Motion allowed.